Title: To James Madison from William Riggin, 20 September 1805 (Abstract)
From: Riggin, William
To: Madison, James


          § From William Riggin. 20 September 1805. “I had this honor on the 1st. Inst, and have now that of inclosing to you an important state paper [not found], a few Copies of which have been distributed by this Government: it will explain to you fully how the affairs of Europe remain with regard to a renewal of hostilities. At the same time I must further remark to you that every thing in this neighborhood is on the War Establishment.”
        